DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 6 and 10 are objected to because of the following informalities:  Regarding claim 6, line 2, “t” should be deleted.  Regarding claim 6, line 5, “joint device” should be changed to joint.  Regarding claim 6, line 6, “joint device” should be changed to joint.  Regarding claim 10, line 9, “joint device” should be changed to joint.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-12 and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Takenaka et al. (US 2004/0129482 A1) in view of Uegane et al. (US 6,863,154 B2; hereinafter Uegane).
Regarding claims 1, 2,  and 8, Takenaka discloses an exhaust device for use with a vehicle [10] for travel on uneven terrains, comprising: an air blower [253, 254]; and an exhaust pipe [241, 242, 243] through which exhaust gas generated in a prime mover [100] passes, the exhaust pipe [241, 242, 243] includes an upstream pipe [241, 242], a downstream pipe [243], and a joint (see connection between first and second exhaust pipes [241, 242] and collecting pipe [243]) joining the upstream pipe [241, 242] to the downstream pipe [243], the air blower [253, 254] being disposed to blow cooling air at least toward the joint (see connection between first and second exhaust pipes [241, 242] and collecting pipe [243]), and/wherein the air blower [253, 254] blows/is disposed to blow cooling air toward/at least toward the joint (see connection between first and second exhaust pipes [241, 242] and collecting pipe [243]) (paragraphs 0055, 0081, 0100, 0102, 0105, 0153-0154, 0159-0160, 0162-0166, and Figures 1, 10-11, 14-17).  Takenaka does not disclose the joint movably joining the upstream pipe to the downstream pipe or the joint including an elastic element and flanges.  Uegane, however, teaches a similar exhaust device, comprising: an exhaust pipe [14b, 16a] including an upstream pipe [14b], a downstream pipe [16a], and a joint [18] movably joining the upstream pipe [14b] to the downstream pipe [16a], wherein: the joint [18] comprises an elastic element [26] urging the upstream pipe [14b] and the downstream pipe [16a] towards each other, wherein the joint [18] comprises: a first flange [22] attached to an end of the upstream pipe [14b], the end of the upstream pipe [14b] facing the downstream pipe [16a]; a second flange [23] attached to an end of the downstream pipe [16a], the end of the downstream pipe [16a] facing the upstream pipe [14b]; at least one elastic element [26] biasing the first flange [22] and the second flange [23] towards each other; and a slide [24] in pressured contact between the first and second flanges [22, 23], the slide [24] having an outer surface with a curved portion [24b] that contacts an inner side [23a] of at least one of the first flange and the second flange [23] (col. 3 line 36 - col. 4 line 34 and Figures 3 and 6).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to configure Takenaka’s joint to movably join the upstream pipe to the downstream pipe with the structure taught by Uegane because Uegane teaches that this configuration absorbs rolling displacement of the engine to reduce as much as possible the vibration of the vehicle (col. 3 lines 51-57).  It directly follows that the modified Takenaka air blower [253, 254] blows cooling air at least toward the elastic element [26 of Uegane].
Regarding claim 3, the modified Takenaka discloses the exhaust device according to claim 1, wherein the air blower [253, 254] comprises a rotary blower [253] rotationally driven by power of the prime mover [100], and blows cooling air toward the joint (see connection between first and second exhaust pipes [241, 242] and collecting pipe [243]; also see [18] of Uegane) by rotation of the rotary blower [253] (paragraphs 0159-0160, 0166, and Figures 10-11 and 14-17).
Regarding claim 4, the modified Takenaka discloses the exhaust device according to claim 3, further comprising: a belt continuously variable transmission [141] that changes the speed of rotation produced by drive power output from the prime mover [100], the belt continuously variable transmission [141] comprising a drive pulley [252], a driven pulley [P] (see annotated Figure 10 below for all reference letters), a belt [B] wound around the drive pulley [252] and the driven pulley [P], and a housing [132] including an accommodation space [133] in which the belt [B] is disposed, wherein: the rotary blower [253] includes a fan [253] connected to a rotational shaft [136] of the drive pulley [252] or a rotational shaft of the driven pulley, and the air blower [253, 254] blows cooling air by the fan [253] rotating in conjunction with rotation of the drive pulley [252] or the driven pulley (paragraphs 0102, 0159, Figure 11, and annotated Figure 10 below).

    PNG
    media_image1.png
    345
    508
    media_image1.png
    Greyscale

Regarding claim 5, the modified Takenaka discloses the exhaust device according to claim 4, wherein the air blower [253, 254] cools the belt [B] as well as the joint (see connection between first and second exhaust pipes [241, 242] and collecting pipe [243]; also see [18] of Uegane) (paragraphs 0159-0160, 0166, and Figures 11, 14-17, and annotated Figure 10 above).
Regarding claim 6, the modified Takenaka discloses the exhaust device according to claim 1, wherein the exhaust pipe [241, 242, 243] includes a sensor [255] to sense t the exhaust gas flowing through the exhaust pipe [241, 242, 243], the air blower [253, 254] includes an air outlet duct [254] through which cooling air is blown toward the joint device (see connection between first and second exhaust pipes [241, 242] and collecting pipe [243]; also see [18] of Uegane), and both the sensor [255] and the joint device (see connection between first and second exhaust pipes [241, 242] and collecting pipe [243]; also see [18] of Uegane) are located within a region which is an imaginary extension of the air outlet duct [254] from an outlet opening of the air outlet duct [254] in a direction in which a portion of the air outlet duct [254] that is in an immediate vicinity of the outlet opening extends (paragraphs 0159-0160, 0162, 0165-0166, and Figures 11 and 14-17).
Regarding claim 7, the modified Takenaka discloses the exhaust device according to claim 1, wherein the air blower [253, 254] includes an outlet opening (outlet of exhaust member [254]) located above the joint (see connection between first and second exhaust pipes [241, 242] and collecting pipe [243]; also see [18] of Uegane) and facing downwardly (paragraphs 0159-0160, 0166, and Figures 14-17).
Regarding claims 9 and 10, Takenaka discloses a vehicle [10] for travel on uneven terrains, comprising an exhaust device, the exhaust device comprising: an air blower [253, 254]; and an exhaust pipe [241, 242, 243] through which exhaust gas generated in a prime mover [100] is directed out of the vehicle [10], the exhaust pipe [241, 242, 243] comprising an upstream pipe [241, 242], a downstream pipe [243], and a joint (see connection between first and second exhaust pipes [241, 242] and collecting pipe [243]) movably joining the upstream pipe [241, 242] to the downstream pipe [243], the air blower [253] being disposed to blow cooling air toward the joint (see connection between first and second exhaust pipes [241, 242] and collecting pipe [243]) (paragraphs 0055, 0081, 0100, 0102, 0105, 0153-0154, 0159-0160, 0162-0166, and Figures 1, 10-11, 14-17).  Takenaka does not disclose the joint movably joining the upstream pipe to the downstream pipe or the joint including flanges.  Uegane, however, teaches a similar exhaust device, comprising: an exhaust pipe [14b, 16a] including an upstream pipe [14b], a downstream pipe [16a], and a joint [18] movably joining the upstream pipe [14b] to the downstream pipe [16a], wherein: the joint [18] comprises: a first flange [22] attached to an end of the upstream pipe [14b], the end facing the downstream pipe [16a]; and a second flange [23] attached to an end of the downstream pipe [16a], the end facing the upstream pipe [14b], wherein the exhaust pipe [14b, 16a] comprises a width direction extending portion (see [18]) extending substantially in a vehicle width direction, and wherein the first and second flanges [22, 23] of the joint device [18] are coupled at the width direction extending portion (see [18]) to join the upstream pipe [14b] to the downstream pipe [16a] (col. 3 line 36 - col. 4 line 34 and Figures 1, 3-4, and 6; wherein the spherical joint [18] extends in the vehicle width direction).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to configure Takenaka’s joint to movably join the upstream pipe to the downstream pipe with the structure taught by Uegane because Uegane teaches that this configuration absorbs rolling displacement of the engine to reduce as much as possible the vibration of the vehicle (col. 3 lines 51-57).  
Regarding claim 11, the modified Takenaka discloses the vehicle for travel on uneven terrains according to claim 9, wherein the joint (see connection between first and second exhaust pipes [241, 242] and collecting pipe [243]; also see [18] of Uegane) is located rearwardly of the prime mover [100] in a vehicle front-rear direction [Fr-Rr] (paragraphs 0154, 0163, and Figures 14-17).
Regarding claim 12, the modified Takenaka discloses the vehicle for travel on uneven terrains according to claim 9, further comprising: a dividing wall [104] surrounding the prime mover [100] on both sides in a vehicle width direction [R-L], both sides in a vehicle height direction, and a front side in a vehicle front-rear direction [Fr-Rr] (paragraphs 0063, 0096, and Figures 9-10).
Regarding claim 14, the modified Takenaka discloses the vehicle for travel on uneven terrains according to claim 12, further comprising: a discharge opening (see outlet of exhaust member [254]) through which cooling air blown out of the air blower [253, 254] is discharged to an external space, wherein the discharge opening (see outlet of exhaust member [254]) is located rearwardly of the joint (see connection between first and second exhaust pipes [241, 242] and collecting pipe [243]; also see [18] of Uegane) (paragraphs 0159-0160, 0166, and Figures 15-17).
Regarding claim 15, the modified Takenaka discloses the vehicle for travel on uneven terrains according to claim 12, further comprising a heat shield cover [245] covering a radially outer side of the exhaust pipe [241, 242, 243], wherein the heat shield cover [245] is disposed along a direction of flow of the exhaust gas through the exhaust pipe [241, 242, 243], and extends over regions [243] other than a region where the joint (see connection between first and second exhaust pipes [241, 242] and collecting pipe [243]; also see [18] of Uegane) is mounted (paragraph 0154 and Figure 22; wherein the muffler [245] covers at least a portion of the collecting pipe [243] and thus acts as a heat shield).
Regarding claim 16, the modified Takenaka discloses the vehicle for travel on uneven terrains according to claim 15, further comprising: a belt continuously variable transmission [141] that changes the speed of rotation produced by drive power output from the prime mover [100], the belt continuously variable transmission [141] comprising a transmission cover [132], wherein: the belt continuously variable transmission [141] and the exhaust pipe [241, 242, 243] are located on the same side [R] with respect to the prime mover [100] in the vehicle width direction [L-R] (see Figures 3 and 23; wherein exhaust pipe [241, 242, 243] and at least a portion of the belt type continuously variable transmission [141] are located on a right side of the vehicle), when the vehicle [10] is viewed from above, the joint (see connection between first and second exhaust pipes [241, 242] and collecting pipe [243]; also see [18] of Uegane) is located rearwardly of the transmission cover [132], and the exhaust pipe [241, 242, 243] has a portion [243] adjacent to the transmission cover [132], the portion [243] being covered by the heat shield cover [245] (paragraphs 0102, 0154, 0159, and Figures 3, 11, and 22-23).
Regarding claim 17, the modified Takenaka discloses the vehicle for travel on uneven terrains according to claim 9, further comprising: a belt continuously variable transmission [141] that uses a belt [B] (see annotated Figure 10 above for all reference letters) wound around a drive pulley [252] and a driven pulley [P] to change the speed of rotation produced by drive power output from the prime mover [100], wherein: the belt continuously variable transmission [141] and the exhaust pipe [241, 242, 243] are located on the same side [R] with respect to the prime mover [100] in a vehicle width direction [L-R] (see Figures 3 and 23; wherein exhaust pipe [241, 242, 243] and at least a portion of the belt type continuously variable transmission [141] are located on a right side of the vehicle), when the vehicle [10] is viewed from above, the exhaust pipe [241, 242, 243] is located closer to the belt continuously variable transmission [141] than to the prime mover [100], and the air blower [253, 254] blows cooling air to cool both the joint (see connection between first and second exhaust pipes [241, 242] and collecting pipe [243]; also see [18] of Uegane) and the belt [B] (paragraphs 0102, 0154, 0159-0160, Figures 3, 11, and 22-23, and annotated Figure 10 above).

Allowable Subject Matter
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Regarding claim 13, the combination including the limitations in the invention as claimed is neither disclosed nor rendered obvious by the prior art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See Takagi (US 2014/0237994 A1), cited by applicant, which further discloses a state of the art for air blowers disposed to blow cooling air toward engine exhaust components.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREY B. WALTER whose telephone number is (571)270-5286. The examiner can normally be reached Monday - Friday: 8:30 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on 571-270-7878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AUDREY B. WALTER/Primary Examiner, Art Unit 3746